 606DECISIONSOF NATIONALLABOR RELATIONS BOARDBuckeye Cellulose CorporationandLocal19, Retail,Wholesaleand'DepartmentStoreUnion,AFL-CIO,Petitioner.Case 26-RC-3735July 21, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer James V.Coggin,Jr., of the National Labor Relations Board.Thereafter,the Employer,the Petitioner, and theIntervenor2 filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case,the Boardfinds:1.The parties stipulated and we find that theEmployer is engaged in commerce within the mean-ing of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.2.The parties stipulated and we find that thePetitioner and the Intervenor are labor organiza-tions within the meaning of theAct andclaim torepresent certain employees of the Employer.3.We find that no question affecting commerceexists concerning the representation of employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7)of the Act, forthe following reasons:The Employer is engaged at Memphis,Tennes-see, in the purchasing and processing of cotton lint-ers, cottonseed,and soy beans.On March 18,1970,the Petitioner requested recognition as bar-gaining representative for the employees in therequested unit.The Employer did not reply to thisrequest,and on March24, 1970,the Petitionerfiled the petition herein,seeking an election in thefollowing unit,which the parties stipulated is ap-propriate and which is substantially the same as theunit covered by a current agreement between theEmployer and Local 19, Retail,Wholesale and De-partment Store Union,AFL-CIO:All production and maintenance employeesemployed at Employer'sHollywoodMill,located at2782Chelsea Avenue, Memphis,Tennessee,and excluding all clerical em-The name of the Petitioner appears as amended at the hearing'Local 19,Distributive Workers ofAmerica,affiliated with the NationalCouncil of the DistributiveWorkers of America,was permitted to mter-184 NLRB No. 84ployees, staff employees, watchmen-guards,and supervisors as defined in the Act.On September 30, 1953, the Employer'spredecessor, Buckeye Cotton Oil Company, andDistributive,Processing and OfficeWorkers ofAmerica, CIO, for itself and on behalf of Local 19,DPO, executed a collective-bargaining agreementwhich was effective on September 28, 1953, for a1-year period and was automatically renewablefrom year to year. Thereafter, the parties enteredinto a series of collective-bargaining agreements,themost recent of which was executed on Sep-tember 29, 1967, by the Employer and Local 19,whichhad, in 1954, affiliatedwithRetail,WholesaleandDepartmentStoreUnion,AFL-CIO. This agreement, which was effectiveuntil September 28, 1970, was amended on Sep-tember 29, 1968, and again on September 29,1969. The second amendment provides that the en-tire agreement shall expire on September 29, 1971.The 1967 agreement and the amendmentsthereto were signed on behalf of the contractingunion by Earl H. Fisher, president, and severalmembers of Local 19. These agreements were notsignedby any RWDSU representative. Fishertestified that he was president of Local 19, RWD-SU, at the time the current agreement was ex-ecuted; that Local 19 has disaffiliated from RWD-SU, and has affiliated with Distributive Workers ofAmerica, National Council of Distributive Workersof America; and that he has continued to hold theoffice of president of Local 19. Fisher furthertestified that he has obtained new dues-checkoffauthorizations for the Intervenor, signed by 71 or72 of the 113 employees presently in the bargainingunit and has so informed the Employer.By letter dated February 23, 1970, and signed byEarlH.Fisher,president, theEmployer wasnotified that more than 51 percent of the membersofLocal 19, RWDSU, AFL-CIO, voted onNovember 20-21, 1969, to disaffiliate from theRWDSU, AFL-CIO, and that Local 19 had af-filiatedwith the National Council of DistributiveWorkers of America.James E. Jenkins, the Employer's manager of in-dustrial relations, testified that the Employer has 81checkoff authorizations signed by employees forRWDSU, AFL-CIO, and that the Employer is con-tinuing to collect dues pursuant to these checkoffauthorizations, but, upon advice of counsel, is hold-ing in escrow the moneys collected. Jenkins furthertestified, and the record shows, that there has beenno interruption of work or effect on production inthe plant since the disaffiliation.vene on the basisof itsclaim tobe a party to the current collective-bargain-mg agreement BUCKEYE CELLULOSE CORPORATIONThe labor organizations herein are the identicallabororganizations involved inKimcoAutoProducts,Inc.,183 NLRB No.109, andBluff CityTransfer and StorageCo.,184NLRB No. 83,issuedthis day. Inasmuch as the issue of schism and theunderlying facts relating to their alleged intraunionconflict are the same in all three cases,the parties,by stipulation moved that the Board take adminis-trative notice of the records inKimcoandBluffCity.As inKimcoandBluff City,the Petitioner takesthe position that the existing contract is not a bar toan election because a schism has occurred in thecertified bargaining representative,and both thePetitioner and the Intervenor claim to be the col-lective-bargaining representative party to the con-tract.The Employer in the present proceedingtakes the position that the existing agreement is3On the basis of the present record, it would appear that the amendmentof September 29, 1969, providing fora terminationdate of September 29,607valid and therefore the representation claim of theIntervenor is premature.In these circumstances,and upon the entirerecord in this case and in theKimcoandBluff Citycases,we find,for the reasons set forth inKimco,that the disaffiliation action taken by the employeesin the bargaining unit did not create such confusionin the bargaining relationship as to remove the con-tract as a bar to an election.Accordingly,as the existing collective-bargainingagreement will not expire until at least September28, 1970,3we find it a bar and shall dismiss thepetition.ORDERIt ishereby ordered that the petition filed hereinbe, and it hereby is, dismissed.1971, constituted a premature extension Neither the Employer nor the In-tervenor urges that the contract is a bar until the 1971 date